Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 1 of 32 Page ID #:469




             EXHIBIT A
 Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 2 of 32 Page ID #:470




 1   Laurence M. Rosen, Esq. (SBN 219683)
 2   THE ROSEN LAW FIRM, P.A.
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, CA 90071
 4   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 5   Email: lrosen@rosenlegal.com
 6
     Counsel for Plaintiff
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10    ANDREW TRAMPE, Individually and Case No. CV 20-11627 FMO (RAOx)
11    on behalf of all others similarly situated,
                                                  CORRECTED CONSOLIDATED
12
            Plaintiff,                            CLASS ACTION COMPLAINT FOR
13                                                VIOLATION OF THE FEDERAL
14          v.                                    SECURITIES LAWS

15    CD PROJEKT S.A., ADAM MICHAL                JURY TRIAL DEMANDED
16    KICINSKI, PIOTR MARCIN
      NIELUBOWICZ, and MICHAŁ
17    NOWAKOWSKI,
18
             Defendants.
19
20
21         Lead Plaintiff James W. Gordley, and additional plaintiffs Steven Shaginyan
22   and Phillip Trefethen (“Plaintiffs”), individually and on behalf of all other persons
23   similarly situated, by Plaintiffs’ undersigned attorneys, for Plaintiffs’ complaint
24
     against Defendants (defined below), alleges the following based upon personal
25
     knowledge as to Plaintiffs and Plaintiffs’ own acts, and information and belief as to
26
     all other matters, based upon, inter alia, the investigation conducted by and through
27
     his attorneys, which included, among other things, a review of the Defendants’
28
                                 –1–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
 Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 3 of 32 Page ID #:471




 1   public documents, conference calls and announcements made by Defendants, public
 2   filings, wire and press releases published by and regarding CD Projekt S.A. (“CD
 3   Projekt” or the “Company”), and information readily obtainable on the Internet.
 4   Plaintiff believes that substantial evidentiary support will exist for the allegations
 5   set forth herein after a reasonable opportunity for discovery.
 6                             NATURE OF THE ACTION
 7
           1.     This is a class action on behalf of persons or entities who purchased
 8
     publicly traded CD Projekt securities between January 16, 2020 and December 17,
 9
     2020, inclusive (the “Class Period”). Plaintiff seeks to recover compensable
10
     damages caused by Defendants’ violations of the federal securities laws under the
11
     Securities Exchange Act of 1934 (the “Exchange Act.”)
12
           2.     CD Projekt, SA is a Polish video game developer. As a relatively small
13
14   video game developer, CD Projekt competes with larger developers by focusing

15   almost all of the company’s efforts on one single game at a time, releasing a new
16   title once every several years. From 2015 to 2020, that game was Cyberpunk 2077.
17   Beginning in January of 2020 CD Projekt assured the public that Cyberpunk 2077
18   was a complete and playable game and was pending final refinements before release
19   on multiple platforms, including the highly popular PlayStation 4 and Xbox One
20   gaming consoles. Throughout 2020, CD Projekt assured the public that it had
21   essentially completed versions of the game for those two consoles. In reality,
22   however, the games were virtually unplayable on the PlayStation 4 and Xbox One
23   consoles. Having delayed the game several times however, CD Projekt’s executives
24
     were determined to release the game in 2020 and reap the financial rewards,
25
     whether or not the game was actually finished. CD Projekt attempted to conceal the
26
     fact that the Sony PlayStation 4 and Microsoft Xbox One games did not work until
27
     the last moment by refusing to provide advance copies of those versions of the game
28
                                 –2–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
 Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 4 of 32 Page ID #:472




 1   to reviewers. However, when CD Projekt released the game, the problems became
 2   immediately obvious, with fans expressing their outrage on the internet and
 3   demanding refunds. Sony and Microsoft responded to this customer outrage, with
 4   Microsoft placing a warning label about the game’s lack of functionality on their
 5   electronic Xbox store, and Sony removing the game from their electronic
 6   PlayStation store altogether. As a result CD Projekt’s price declined by more than
 7
     25%, harming investors.
 8
                               JURISDICTION AND VENUE
 9
           3.     The claims asserted herein arise under and pursuant to §§10(b) and
10
     20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5
11
     promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
12
           4.     This Court has jurisdiction over the subject matter of this action under
13
14   28 U.S.C. §1331 and §27 of the Exchange Act.

15         5.     Venue is proper in this judicial district pursuant to §27 of the Exchange
16   Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered
17   and the subsequent damages took place in this judicial district.
18         6.     In connection with the acts, conduct and other wrongs alleged in this
19   Complaint, Defendants (defined below), directly or indirectly, used the means and
20   instrumentalities of interstate commerce, including but not limited to, the United
21   States mail, interstate telephone communications and the facilities of the national
22   securities exchange.
23                                        PARTIES
24
           7.     Plaintiff James W. Gordley, as set forth in the previously filed
25
     Certification, purchased the Company’s ADRs at artificially inflated prices during
26
     the Class Period and was damaged upon the revelation of the alleged corrective
27
     disclosure. Throughout the class period Gordley resided in the state of Louisiana
28
                                 –3–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
 Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 5 of 32 Page ID #:473




 1   and made his purchases through Charles Schwab, a securities broker headquartered
 2   in Texas. He purchased his securities on the OTC Pink, a New York Based trading
 3   venue.
 4         8.     Plaintiff Phillip Trefethen, as set forth in the accompanying
 5   Certification, purchased the Company’s ADRs at artificially inflated prices during
 6   the Class Period and was damaged upon the revelation of the alleged corrective
 7
     disclosure. Throughout the class period Trefethen resided in the state of New
 8
     Hampshire and made his purchases through JP Morgan, a securities broker
 9
     headquartered in New York. He purchased his securities on the OTC Pink, a New
10
     York Based trading venue.
11
           9.     Plaintiff Steven Shaginyan, as set forth in the accompanying
12
     Certification, purchased the Company’s securities at artificially inflated prices
13
14   during the Class Period and was damaged upon the revelation of the alleged

15   corrective disclosure. Throughout the class period Shaginyan resided in the state of
16   California and made his purchases through Vanguard, a securities broker
17   headquartered in Pennsylvania. He purchased his securities on the OTC Pink, a New
18   York Based trading venue.
19         10.    Defendant CD Projekt, through its subsidiaries, engages in the
20   development and digital distribution of videogames worldwide. It operates through
21   two segments, CD PROJEKT RED and GOG.com. The Company's product
22   portfolio includes The Witcher, The Witcher 2: Assassins of Kings, The Witcher 3:
23   Wild Hunt, Hearts of Stone games, and Blood and Wine, Thronebreaker: The
24
     Witcher Tales, Gwent: The Witcher Card game, and Cyberpunk 2077, as well as
25
     online multiplayer games.
26
           11.    CD Projekt is incorporated in Delaware and its head office is located
27
     at Building E, ul. Jagiellonska 74, Warsaw 03-301, Poland. CD Projekt’s American
28
                                 –4–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
 Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 6 of 32 Page ID #:474




 1   Depository Receipts (“ADRs”) trade on the OTC Pink under the ticker symbol
 2   “OTGLY”, and its ordinary shares trade on the OTC Pink under the ticker symbol
 3   “OTGLF.” The two ADR depositaries of CD Projekt ADRs during the class period
 4   were Citibank, N.A. and Deutsche Bank Trust Company Americas. The
 5   depositaries are incorporated in Delaware and New York respectively. The
 6   depositaries both have their headquarters in New York. Both depositaries
 7
     designated their address for service in New York. The offices where both
 8
     depositaries designated as the location for shareholders to tender their ADRs in
 9
     exchange for common shares are located in New York.
10
           12.   Defendant Adam Michal Kicinski (“Kicinski”) has served as the
11
     Company’s Joint Chief Executive Officer (“CEO”) and as President of the
12
     Management Board throughout the Class Period. He completed studies at the
13
14   Warsaw University Faculty of Physics without receiving a diploma. He worked at

15   CD PROJEKT since its founding in 1994. He was involved in establishing and
16   managing a network of CD Projekt retail points (1995-1999), subsequently
17   becoming the CD Projekt Marketing Director (1999-2004). He co-directed the
18   activities of CD Projekt RED since 2004, becoming its sole director in 2006.
19         13.   Defendant Marcin Iwinski (“Iwinski”) has served as the Company’s
20   Joint Chief Executive Officer (“CEO”) and as Member of the Management Board
21   throughout the Class Period. He is the co-founder of CD Projekt.
22         14.   Defendant Piotr Marcin Nielubowicz (“Nielubowicz”) has served as
23   the Company’s Chief Financial Officer (“CFO”) and Vice-President of the
24
     Management Board throughout the Class Period. He graduated from the Warsaw
25
     University Faculty of Management, majoring in management and marketing.
26
     Furthermore, completed financial studies at the Leon Koźmiński University
27
     (without receiving a diploma) and postgraduate studies at the SGH Warsaw School
28
                                 –5–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
 Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 7 of 32 Page ID #:475




 1   of Economics, majoring in Capital Investments and Company Development
 2   Projects and postgraduate studies at the SGH Warsaw School of Economics & EY
 3   Academy of Business, majoring in IFRS in Practice. In 1999 he joined CD
 4   PROJEKT as the Company’s shareholder, board member and CFO.
 5         15.   Defendant Michał Nowakowski (“Nowakowski”) has served as the
 6   vice president of business development and member of the Management Board
 7
     throughout the Class Period. He graduated from the Nicolaus Copernicus
 8
     University in Toruń majoring in English philology. In 2008 he also completed
 9
     postgraduate studies in marketing and management at the Leon Kozminski
10
     University. He began his professional career as an employee of Egmont Sp. z o.o.
11
     (1999-2002) and Axel Springer Polska Sp. z o.o. (2002-2005) where he was
12
     responsible for editing videogame-related periodicals and acquiring licenses for
13
14   games bundled on CDs accompanying these publications.

15         16.   Defendants Kicinski, Iwinski, Nielubowicz, and Nowakowski are
16   sometimes referred to herein as the “Individual Defendants.”
17         17.   Each of the Individual Defendants:
18         (a)   directly participated in the management of the Company;
19         (b)   was directly involved in the day-to-day operations of the Company at
20               the highest levels;
21         (c)   was privy to confidential proprietary information concerning the
22               Company and its business and operations;
23         (d)   was directly or indirectly involved in drafting, producing, reviewing
24
                 and/or disseminating the false and misleading statements and
25
                 information alleged herein;
26
           (e)   was directly or indirectly involved in the oversight or implementation
27
                 of the Company’s internal controls;
28
                                 –6–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
 Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 8 of 32 Page ID #:476




 1         (f)    was aware of or recklessly disregarded the fact that the false and
 2                misleading statements were being issued concerning the Company;
 3                and/or
 4         (g)    approved or ratified these statements in violation of the federal
 5                securities laws.
 6         18.    The Company is liable for the acts of the Individual Defendants and its
 7
     employees under the doctrine of respondeat superior and common law principles
 8
     of agency because all of the wrongful acts complained of herein were carried out
 9
     within the scope of their employment.
10
           19.    The scienter of the Individual Defendants and other employees and
11
     agents of the Company is similarly imputed to the Company under respondeat
12
     superior and agency principles.
13
14         20.    The Company and the Individual Defendants are referred to herein,

15   collectively, as the “Defendants.”
16                           Video Game Industry Background
17         21.    Video games are a $179.7 billion global industry, according to a
18   December 22, 2020 article by Marketwatch titled “Videogames are a bigger
19   industry than movies and North American sports combined, thanks to the
20   pandemic.”            https://www.marketwatch.com/story/videogames-are-a-bigger-
21   industry-than-sports-and-movies-combined-thanks-to-the-pandemic-
22   11608654990.
23         22.    As of 2019, 46% of the video game market consisted of games for
24
     mobile devices such as smartphones or tablets. 24% are games for PCs. 30% are
25
     games for dedicated video game consoles such as the Sony PlayStation series of
26
     consoles, and the Microsoft Xbox series of consoles.
27
28
                                 –7–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
 Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 9 of 32 Page ID #:477




 1         23.    The video game console market is dominated by three firms: Nintendo,
 2   Sony, and Xbox. Sony’s line of video game consoles is called the PlayStation. The
 3   PlayStation 4 released in 2013. The PlayStation 5 released in 2020. Microsoft’s
 4   home consoles are the Xbox line. The Xbox One released in 2013. The Xbox Series
 5   X released in 2021.
 6         24.    While some video game releases are exclusive to a single console or
 7
     to the PC, many games are released on multiple platforms. Releasing a game on
 8
     multiple platforms requires a developer to program different versions of the game
 9
     optimized for the technical specifications of a particular platform. Often, at the end
10
     of one console generation and the beginning of the next, games are released on both
11
     the old and new generation of consoles. In these instances, developers must adjust
12
     the game so that the new generation version can take advantage of the superior
13
14   graphical capabilities of the new generation hardware, while the old generation

15   version can run smoothly on less powerful hardware.
16         25.    Xbox and PlayStation games can be purchased on physical discs or
17   downloaded digitally from the Xbox or PlayStation electronic stores.
18            Company Background and Development of Cyberpunk 2077
19         26.    Marcin Iwiński and Michal Kiciński founded CD Projekt SA in 1994.
20   Originally CD Projekt distributed foreign games for the polish market. In 2002 CD
21   Projekt formed the subsidiary CD Projekt Red to develop original games. The first
22   game CD Projekt Red developed was The Witcher, which it released in 2007. In
23   2015, CD Projekt Red released the title The Witcher 3: Wild Hunt, which achieved
24
     major critical and commercial success.
25
           27.    In 2012 CD Projekt announced it was developing a game based on the
26
     Cyberpunk tabletop role playing game. Originally developed by Mike Pondsmith,
27
     Cyberpunk is set in a dystopian future United States with advanced technology.
28
                                 –8–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 10 of 32 Page ID
                                       #:478



 1    After releasing the Witcher 3, CD Projekt devoted substantially all of its resources
 2    to development of the Cyberpunk video game, titled Cyberpunk 2077.
 3          28.    In 2018, CD Projekt unveiled an hour-long gameplay trailer at the E3
 4    conference in Los Angeles, the largest gaming exposition in the world.
 5          29.    In 2019 CD Projekt announced that the game would be released April
 6    17, 2020 and would be released on various platforms, including Sony’s PlayStation
 7
      5 and Microsoft’s Xbox Series X and Xbox Series S (“Next-Generation Consoles”),
 8
      Microsoft’s Xbox Series One and Sony’s PlayStation 4 (the “Current-Generation
 9
      Consoles”), Windows, and Google’s Stadia.
10
            30.    On January 16, 2020, CD Projekt released a statement attributed to
11
      Martin Iwinski announcing that though Cyberpunk 2077 was “complete and
12
      playable”, the game’s release date would be delayed until September 7, 2020, as the
13
14    Company “needed more time to finish playtesting, fixing and polishing.”

15          31.    On June 18, 2020, CD Projekt announced a further delay to November
16    19, 2020.
17          32.    On October 27, 2020, CD Projekt announced that the game would be
18    further delayed until December 10.
19      The Reality – Cyberpunk 2077 Was Not Playable on Current Generation
20                                         Consoles
21          33.    In reality, Cyberpunk 2077 was unplayable on Current Generation
22    Consoles, which constituted nearly half the market, according to Morgan Stanley
23    estimates that projected the Playstation 4 and Xbox One to constitute 45% of
24    Cyberpunk 2077’s potential market.
25          34.    Bloomberg.com, on January 16, 2021, published an article titled
26
      “Inside Cyberpunk 2077's Disastrous Rollout” (the “January 16 Bloomberg
27
      Article”) revealing the truth behind the scenes, that the game was not ready for
28
                                  –9–
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 11 of 32 Page ID
                                       #:479



 1    launch at any point in 2020 and that CD Projekt was fully aware of this. According
 2    to the January 16 Bloomberg Article:
 3          Interviews with more than 20 current and former CD Projekt staff, most
 4          of whom requested anonymity so as not to risk their careers, depict
            a development process marred by unchecked ambition, poor planning
 5          and technical shortcomings. Employees, discussing the game’s creation
 6          for the first time, described a company that focused on marketing at the
            expense of development, and an unrealistic timeline that pressured
 7
            some into working extensive overtime long before the final push.
 8
            35.   Further, the 1 hour gameplay trailer that CD Projekt showed during E3
 9
      was “almost entirely fake” – that is, the video was not made up of actual gameplay
10
11    footage but rather prerendered graphics.

12          36.   When CD Projekt announced that the game would be released on April
13    16, 2020, “[f]ans were elated, but internally, some members of the team could only
14    scratch their heads, wondering how they could possibly finish the game by then.
15    One person said they thought the date was a joke. Based on the team’s progress,
16    they expected the game to be ready in 2022. Developers created memes about the
17    game getting delayed, making bets on when it would happen.”
18          37.   The January 16, 2021 Bloomberg Article went on to state that
19          by the end of 2019, management finally acknowledged that Cyberpunk
20          needed to be delayed. Last January, the company pushed the game’s
            release to September. In March, as the pandemic began ravaging the
21
            globe and forcing people to stay inside, CD Projekt staff had to
22          complete the game from their homes. Without access to the office’s
23          console development kits, most developers would play builds of the
            game on their home computers, so it wasn’t clear to everyone how
24          Cyberpunk might run on PS4 and Xbox One. External tests, however,
25          showed clear performance issues.
26          …
27
            As the launch date drew closer, everyone at the studio knew the game
28          was in rough shape and needed more time, according to several people
                                 – 10 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 12 of 32 Page ID
                                       #:480



 1          familiar with the development. Chunks of dialogue were missing. Some
 2          actions didn’t work properly. When management announced in October
            that the game had “gone gold” — that it was ready to be pressed to discs
 3          [for full commercial release]— there were still major bugs being
 4          discovered. The game was delayed another three weeks as exhausted
            programmers scrambled to fix as much as they could.
 5
 6          When Cyberpunk 2077 finally launched on Dec. 10, the backlash was
            swift and furious. Players shared videos of screens overrun with tiny
 7          trees or characters gallivanting around without pants, and compiled lists
 8          of features that had been promised but were not in the final product.
 9          38.   During the class period, it was so widely known within CD Projekt that
10    the game was riddled with glitches that developers made a comedic video showing
11    10 minutes of glitches, titled “‘Cyber ElBuggado 2020”. It is available at
12    https://www.youtube.com/watch?v=zMUSTnjLmXQ. This video was leaked
13
      publicly in June of 2021 following a hack of CD Projekt’s servers. CD Projekt
14
      producer Slava Lukyanenka confirmed the authenticity of the video, calling it “a
15
      fun composition of bug materials collected by QA and developers through years of
16
      development.” According to an article in Forbes Magazine dated June 6, 2021, titled
17
      “CDPR Made Its Own ‘Cyberpunk 2077’ Internal Bug Meme Reel Ahead Of
18
      Launch”, many of the glitches seen on the video mirror those that users encountered
19
20    in the finished game.

21                     Materially False and Misleading Statements
22          39.   On January 16, 2020, CD Projekt released a statement attributed to
23    Martin Iwinski announcing that though Cyberpunk 2077 was “complete and
24    playable”, the game’s release date would be delayed until September 17, 2020, as
25    the Company “needed more time to finish playtesting, fixing and polishing.”
26          40.   On April 8, 2020, the Company published its Annual Report for fiscal
27    year 2019. Accompanying the Annual Report was a Management Board Report,
28    which stated the following concerning Cyberpunk 2077:
                                 – 11 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 13 of 32 Page ID
                                       #:481



 1          After the close of the reporting period, on 16 January 2020, the
 2          Management Board announced that the release date of Cyberpunk 2077
            would be pushed back to 17 September 2020. The Board justified this
 3          decision by pointing out the need for additional time to fully playtest,
 4          bugfix and polish the game, thus ensuring that customers receive a
            top-quality product.
 5
 6          41.    On September 4, 2020 CD Projekt published their financial results for

 7    the first half of 2020 via press release. That same day, the Company held a
 8    conference call to discuss its results. There, Defendant Kicinski stated the following
 9    concerning Cyberpunk 2077’s release:
10          So –yes, we are confirming and, well, actually today we started
11          preparing for the final certification, so we’re very close. Of course we’ll
            work on the title till the very end; that’s kind of normal. It’s a huge
12          game, but as we said –everything is on track and we’re planning to
13          launch it on 19 November.
14                                        *     *      *
15
            [T]he current version, which will be released in November, will be
16          playable from the beginning when next-gen consoles are released; you
17          will be able to play the current-gen version on next-gen from day 1.

18          42.    On October 28, 2020, CD Projekt held a conference call. There,
19    Defendant Kicinski announced that the release date for Cyberpunk 2077 would be
20    delayed by three weeks to fix issues with the Current-Generation Console
21    versions.He elaborated that “the game is releasable on the 19th and having those 3
22    more weeks just gives us more changes to fix this and that –so we feel secure.”
23          43.    During the call, when asked about rumors related to problems with the
24
      Current-Generation Console versions, Defendant Nowakowski stated:
25
            I wouldn’t say there is a “problem” because there’s nothing wrong
26          with Xbox or PS4 versions –there is optimization to be handled, also
27          because of how we were approaching things from the get-go in terms
            of development; so –there is no problem with Xbox or PlayStation
28          4, to be honest.
                                 – 12 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 14 of 32 Page ID
                                       #:482



 1           44.     On November 25, 2020, CD Projekt published their financial results
 2    for the third quarter of 2020 via press release. With respect to Cyberpunk 2077, the
 3    press release stated that “[p]ositive impressions on the part of journalists, and in
 4    particular their remarks which underscore the complexity and amazing ambience of
 5    Night City make us very happy and confirm the remarkable potential of
 6    Cyberpunk.”
 7
             45.     The Company held a conference call to discuss their quarterly results
 8
      on November 30, 2020. During the call, Defendant Kicinski, when asked about the
 9
      state of Cyberpunk 2077, stated “we believe that the game performs great on every
10
      platform.”
11
             46.     During the call, when asked about potential bugs, Defendant Kicinksi
12
      stated that:
13
14           So, in terms of bugs, we are all aware of them. Of course, such a big
             game can't be just bug free. That's the kind of obvious, but we believe
15           that the level will be as low as to let gamers not see them. And
16           fortunately, some bugs extended previous were caused by some general
             -- I would say general features and many of them are already fixed. So,
17           what gamers will get will be different from what -- and what we viewers
18           will get in this final review is it's better than what previewers, got.
19           47.     The statements contained in ¶¶39-46 were materially false and/or
20    misleading because they misrepresented and failed to disclose the following adverse
21
      facts pertaining to the Company’s business, operations and prospects, which were
22
      known to Defendants or recklessly disregarded by them. Specifically, Defendants
23
      made false and/or misleading statements and/or failed to disclose that: (1) the
24
      number of bugs, crashes, and extensive problems with Cyberpunk 2077 were much
25
      worse than Defendants described in their public statements; (2); Cyberpunk 2077
26
      was virtually unplayable on the current-generation Xbox or PlayStation systems
27
28    due to an enormous number of bugs; (3) as a result, Sony would remove Cyberpunk

                                  – 13 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 15 of 32 Page ID
                                       #:483



 1    2077 from the PlayStation store, and Sony, Microsoft and the Company would be
 2    forced to offer full refunds for the game; (4) consequently, the Company would
 3    suffer reputational and pecuniary harm; and (5) as a result, Defendants’ statements
 4    about its business, operations, and prospects, were materially false and misleading
 5    and/or lacked a reasonable basis at all relevant times.
 6                                     The Truth Emerges
 7
              48.   The Company launched Cyberpunk 2077 on December 10, 2020.
 8
      Consumers soon discovered that the Current-Generation Console versions of
 9
      Cyberpunk 2077 were error-laden and nearly impossible to play. IGN published a
10
      scathing review, stating that the Console versions “fail[] to hit even the lowest bar
11
      of technical quality one should expect even when playing on lower-end hardware.
12
      [Cyberpunk 2077] performs so poorly that it makes combat, driving, and what is
13
14    otherwise a master craft of storytelling legitimately difficult to look at.”

15            49.   As the New York Times explained, in an article dated December 19,
16    2020,
17            Since the release of Cyberpunk 2077 on Dec. 10, thousands of gamers
              have created viral videos featuring a multitude of glitches and bugs —
18
              many hilarious — that mar the game. They include tiny trees covering
19            the floors of buildings, tanks falling from the sky and characters
20            standing up, inexplicably pantless, while riding motorcycles.

21            These videos depict a game that is virtually unplayable: rife with errors,
22            populated by characters running on barely functional artificial
              intelligence, and largely incompatible with the older gaming consoles
23            meant to support it. Fans are livid.
24
              …
25
              One frequent glitch includes characters going into “T-Pose” —
26            standing with their arms raised to either side — and suddenly losing
27            their pants. Users on Reddit described the phenomenon as “straight
28            Donald Duckin’ it.”

                                 – 14 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 16 of 32 Page ID
                                       #:484



 1          Other bloopers include characters being flung through buildings
 2          seemingly out of nowhere and cars exploding for no reason. The non-
            player characters, or N.P.C.s, act so unnaturally that they can ruin the
 3          gaming experience.
 4
            50.   On December 14, 2020, facing criticism for delivering an unplayable,
 5
      bug-ridden product on the PlayStation 4 and Xbox One, the Company held a
 6
      conference call. During the call, Defendant Kicinski called the Current-Generation
 7
      Console versions “way below our expectations,” and stated the following:
 8
            After 3 delays, we as the Management Board were too focused on
 9          releasing the game. We underestimated the scale and complexity of
10          the issues, we ignored the signals about the need for additional time
11          to refine the game on the base last-gen consoles. It was the wrong
            approach and against our business philosophy. On top of that, during
12          the campaign, we showed the game mostly on PCs.
13
            51.   During that same call, Defendant Nielubowicz stated “we definitely
14
      did not spend enough time looking at that,” when referring to issues with the
15
      Current-Generation Console versions.
16
17          52.   Following the release, the Company’s ADRs fell from its close of

18    $27.68/share on December 9, 2020 to close at $20.75/share on December 14, 2020,
19    a drop of $6.93/share or 25% over 3 trading days, damaging investors. Over that
20    same period, CD Projekt’s common share (OTGLF) price fell $21.65 per share, or
21    20.1%, to close at $86.00 on December 14, 2020, damaging investors.
22          53.   Then, on December 18, 2020, Sony issued a statement via the
23    PlayStation website that it would “offer a full refund for all gamers who have
24    purchased Cyberpunk 2077 via PlayStation Store” and “be removing Cyberpunk
25    2077 from PlayStation Store until further notice.” Microsoft also announced that it
26    would offer refunds for the game.
27
            54.   That same day, the Company stated that Sony’s decision to
28
      “temporarily suspend” sales of the game came after a discussion with the Company.
                                            – 15 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                     SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 17 of 32 Page ID
                                       #:485



 1          55.    That same day, Bloomberg.com revealed a contentious video meeting
 2    involving CD Projekt’s board and staff that occurred in the wake of Cyberpunk’s
 3    release. The article, titled “Cyberpunk Game Maker Faces Hostile Staff After Failed
 4    Launch”, told the public that “[f]rustrated and angry staff fired questions at the
 5    board during an internal video meeting Thursday that opened with management
 6    apologizing for Cyberpunk 2077’s disastrous launch, according to two people who
 7
      were present.” Further, “[o]ne employee asked the board why it had said in January
 8
      that the game was ‘complete and playable’ when that wasn’t true, to which the board
 9
      answered that it would take responsibility.” The article also revealed the source of
10
      CD Projekt’s failure to launch a playable game.
11
            Many industry observers have wondered why Cyberpunk 2077, which
12
            was first announced in 2012 and was delayed three times in 2020, still
13          appears to be unfinished. Several current and former staff who worked
14          on Cyberpunk 2077 have all said the same thing: The game’s deadlines,
            set by the board of directors, were always unrealistic. It was clear to
15          many of the developers that they needed more time.
16
            56.    On this news, CD Projekt’s ADR (OTGLY) price fell $3.44 per share,
17
      or 15.8%, to close at $18.50 per ADR on December 18, 2020, damaging investors.
18
      CD Projekt’s common share (OTGLF) price fell $9.20 per share, or 10.45%, to
19
      close at $78.80/share on December 18, 2020, damaging investors.
20
            57.    On December 19, Microsoft added a warning to its Xbox store
21
22    informing customers that “[u]sers may experience performance issues when playing

23    this game on Xbox One consoles until this game is updated”. Microsoft also

24    modified its refund policy to permit anyone who purchased Cyberpunk 2077 to
25    receive a refund no questions asked.
26          58.    Defendants acknowledged that the issues with the game and Sony’s
27    decision to remove the game from the PlayStation Store suppressed sales and
28    created liabilities for potential returns. Defendant Nielubowicz stated, on an April
                                 – 16 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 18 of 32 Page ID
                                       #:486



 1    23 analyst call, that “the sentiment surrounding Cyberpunk and the situation with
 2    the Sony digital storefront – the fact that we were cut off from a large portion of the
 3    market – may have also indirectly affected gamers’ decisions to purchase the game
 4    on other platforms, and definitely influenced sales.”
 5          59.    On a June 2, 2021 conference call with analysts, Defendant
 6    Nowakowski stated that, even once Cyberpunk 2077 is restored to the PlayStation
 7
      Store, the rate of sales will not return to the level that they would have achieved had
 8
      the game not been removed from the store. When asked “When Cyberpunk
 9
      relaunches on PS Store, what are your expectations regarding sales – are they in
10
      line with what you had previously, or will you have to invest in marketing to get
11
      back to that level?” Nowakowski stated:
12
            We’re not really looking at it this way. Of course, getting back to PS
13
            Store will improve sales – which are currently nil. I’m assuming that
14          once we’re back, there will be some sales. However, in terms of
15          bringing it back to the previous level – that is a tough question because
            the game left the store on 18 December, and it’s almost June right now
16          – so, honestly speaking, it would be unheard of to go back to the level
17          of sales from the launch window 6 months down the line. I guess that’s
            as much as I can go into details here; I think it would be unrealistic to
18
            expect to go back to the December level of sales with any kind of
19          marketing.
20          60.    On that same call, Defendant Nielubowicz stated that “as long as we’re
21
      not back on the Sony store, the general situation is not changing. One of our leading
22
      outlets is not available and we generated most of our sales in PC digital channels.”
23
            61.    As a result of Defendants’ wrongful acts and omissions, and the
24
      decline in the market value of the Company’s securities, Plaintiff and other Class
25
      members have suffered significant losses and damages.
26
                        Additional Allegations in Support of Scienter
27
28                 Additional Allegations Supporting Kicinski’s Scienter

                                 – 17 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 19 of 32 Page ID
                                       #:487



 1          62.   The fact that Cyberpunk was CD Projekt’s only major release for 2020
 2    and therefore the almost exclusive focus of the company throughout the class period
 3    supports a strong inference of Kicinski’s scienter. As the only major product under
 4    development, the development and marketing of Cyberpunk 2077 was Kicinski’s
 5    main focus as CEO during the class period.
 6          63.   Further supporting scienter was the scope and obviousness of the
 7
      defects of the game. Cyberpunk 2077 was so riddled with bugs that numerous
 8
      consumers complained about the game’s bugs within one day of its launch.
 9
            64.   Further supporting scienter is the fact that CD Projekt refused to
10
      provide advance review copies of the PlayStation 4 and Xbox One versions of
11
      Cyberpunk 2077 to reviewers and avoided showing pre-release footage of the
12
      PlayStation 4 and Xbox One versions of the game publicly. As the New York Times
13
14    December 19, 2020 article explained,

15          [t]ypically, game developers send early copies of new titles to reviewers
            with ample lead time. But CD Projekt Red kept Cyberpunk 2077 under
16          wraps for as long as it could. The company only shared advance copies
17          of the PC version with gaming publications and news organizations,
            previewing the best possible version of Cyberpunk to reviewers who
18
            would post their ratings online just days before the game’s release.
19
            For months, reviewers, including those at The New York Times, tried
20          to obtain review copies for the new game consoles released by Sony
21          and Microsoft this year. Stephanie Bayer, a spokeswoman for CD
22          Projekt Red, said in a previous email correspondence that the company
            would “hold off sending our console codes until close to launch” so that
23          they could “send them securely.” That never happened.
24
            65.   However, Bayer’s explanation was false. Defendant Iwinski admitted,
25
      on a December 14 conference call, that the reason for not providing the console
26
      version of the game to reviewers or releasing console footage was to conceal the
27
      game’s defects.
28
                                 – 18 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 20 of 32 Page ID
                                       #:488



 1          For the second question – with regard to not showing the console
 2          version – we’ve actually shown console footage, but never on the last-
            gen consoles. The reason is that we were updating the game on last-gen
 3          consoles until the very last minute, and we thought we’d make it in
 4          time. Unfortunately this resulted in giving it to reviewers just one day
            before the release, which was definitely too late and the media didn’t
 5          get the chance to review it properly. That was not intended; we were
 6          just fixing the game until the very last moment.
 7          66.    Further supporting scienter is the fact that the company, by its own
 8    admission, conducted extensive bug testing itself and also hired external bug testers,
 9    which would have revealed the exact same bugs that customers found.
10
            67.    Further supporting scienter is the fact that the company created an
11
      internal video showing a compilation of the game’s many bugs before the launch
12
      documenting numerous defects that remained in the final product.
13
            68.    Further supporting scienter is the fact that Kicinski admitted that the
14
      Management Board ignored red flags and violated the company’s own business
15
      philosophy to release the game.
16
17          After 3 delays, we as the Management Board were too focused on
            releasing the game. We underestimated the scale and complexity of the
18          issues, we ignored the signals about the need for additional time to
19          refine the game on the base last-gen consoles. It was the wrong
            approach and against our business philosophy. On top of that, during
20          the campaign, we showed the game mostly on PCs.
21
            69.    Further supporting scienter is the fact that Kicinski confirmed on
22
      November 30, 2020 that “we are aware of all of” the bugs in the game.
23
            70.    Further supporting scienter is the fact that CD Projekt released a fake
24
25    promotional video in 2018.

26                 Additional Allegations Supporting Iwinski’s Scienter

27
28
                                 – 19 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 21 of 32 Page ID
                                       #:489



 1          71.    The fact that Cyberpunk was CD Projekt’s only major release for 2020
 2    and therefore the almost exclusive focus of the company throughout the class period
 3    supports a strong inference of Iwinski’s scienter.
 4          72.    Further supporting scienter was the scope and obviousness of the
 5    defects of the game. Cyberpunk 2077 was so riddled with bugs that numerous
 6    consumers complained about the game’s bugs within one day of its launch.
 7
            73.    Further supporting scienter is the fact that CD Projekt refused to
 8
      provide advance review copies of the PlayStation 4 and Xbox One versions of
 9
      Cyberpunk 2077 to reviewers and avoided showing pre-release footage of the
10
      PlayStation 4 and Xbox One versions of the game publicly. Iwinski admitted, on a
11
      December 14 conference call, that the reason for this was that the game still had
12
      defects.
13
14          For the second question – with regard to not showing the console
            version – we’ve actually shown console footage, but never on the last-
15          gen consoles. The reason is that we were updating the game on last-gen
16          consoles until the very last minute, and we thought we’d make it in
            time. Unfortunately this resulted in giving it to reviewers just one day
17          before the release, which was definitely too late and the media didn’t
18          get the chance to review it properly. That was not intended; we were
            just fixing the game until the very last moment.
19
20          74.    Further supporting scienter is the fact that the company, by its own
21    admission, conducted extensive bug testing itself and also hired external bug testers,
22    which would have revealed the exact same bugs that customers found.
23          75.    Further supporting scienter is the fact that Kicinski admitted that the
24    Management Board ignored red flags and violated the company’s own business
25    philosophy to release the game.
26         After 3 delays, we as the Management Board were too focused on
27         releasing the game. We underestimated the scale and complexity of the
28         issues, we ignored the signals about the need for additional time to
           refine the game on the base last-gen consoles. It was the wrong
                                          – 20 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                  SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 22 of 32 Page ID
                                       #:490



 1          approach and against our business philosophy. On top of that, during
 2          the campaign, we showed the game mostly on PCs.

 3          76.     Further supporting scienter is the fact that the company created an
 4    internal bug reel documenting numerous defects that remained in the final product.
 5          77.     Further supporting scienter is the fact that CD Projekt released a fake
 6    promotional video in 2018.
 7                Additional Allegations Supporting Nielubowicz’s Scienter
 8          78.     The fact that Cyberpunk was CD Projekt’s only major release for 2020
 9    and therefore the almost exclusive focus of the company throughout the class period
10
      supports a strong inference of Nielubowicz’s scienter.
11
            79.     Further supporting scienter was the scope and obviousness of the
12
      defects of the game. Cyberpunk 2077 was so riddled with bugs that numerous
13
      consumers complained about the game’s bugs within one day of its launch.
14
            80.     Further supporting scienter is the fact that CD Projekt refused to
15
      provide advance review copies of the PlayStation 4 and Xbox One versions of
16
17    Cyberpunk 2077 to reviewers and avoided showing pre-release footage of the

18    PlayStation 4 and Xbox One versions of the game publicly. Iwinski admitted, on a
19    December 14 conference call, that the reason for this was that the game still had
20    defects.
21          For the second question – with regard to not showing the console
22          version – we’ve actually shown console footage, but never on the last-
            gen consoles. The reason is that we were updating the game on last-gen
23          consoles until the very last minute, and we thought we’d make it in
24          time. Unfortunately this resulted in giving it to reviewers just one day
            before the release, which was definitely too late and the media didn’t
25          get the chance to review it properly. That was not intended; we were
26          just fixing the game until the very last moment.
27
28
                                 – 21 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 23 of 32 Page ID
                                       #:491



 1          81.     Further supporting scienter is the fact that the company, by its own
 2    admission, conducted extensive bug testing itself and also hired external bug testers,
 3    which would have revealed the exact same bugs that customers found.
 4          82.     Further supporting scienter is the fact that Kicinski admitted that the
 5    Management Board ignored red flags and violated the company’s own business
 6    philosophy to release the game.
 7
            After 3 delays, we as the Management Board were too focused on
 8          releasing the game. We underestimated the scale and complexity of the
 9          issues, we ignored the signals about the need for additional time to
            refine the game on the base last-gen consoles. It was the wrong
10          approach and against our business philosophy. On top of that, during
11          the campaign, we showed the game mostly on PCs.
12          83.     Further supporting scienter is the fact that the company created an
13    internal bug reel documenting numerous defects that remained in the final product.
14          84.     Further supporting scienter is the fact that CD Projekt released a fake
15
      promotional video in 2018.
16
                  Additional Allegations Supporting Nowakowski’s Scienter
17
            85.     The fact that Cyberpunk was CD Projekt’s only major release for 2020
18
      and therefore the almost exclusive focus of the company throughout the class period
19
      supports a strong inference of Nowakowski’s scienter.
20
            86.     Further supporting scienter was the scope and obviousness of the
21
22    defects of the game. Cyberpunk 2077 was so riddled with bugs that numerous

23    consumers complained about the game’s bugs within one day of its launch.

24          87.     Further supporting scienter is the fact that CD Projekt refused to
25    provide advance review copies of the PlayStation 4 and Xbox One versions of
26    Cyberpunk 2077 to reviewers and avoided showing pre-release footage of the
27    PlayStatio.4 and Xbox One versions of the game publicly. Iwinski admitted, on a
28
                                 – 22 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 24 of 32 Page ID
                                       #:492



 1    December 14 conference call, that the reason for this was that the game still had
 2    defects.
 3          For the second question – with regard to not showing the console
 4          version – we’ve actually shown console footage, but never on the last-
            gen consoles. The reason is that we were updating the game on last-gen
 5          consoles until the very last minute, and we thought we’d make it in
 6          time. Unfortunately this resulted in giving it to reviewers just one day
            before the release, which was definitely too late and the media didn’t
 7
            get the chance to review it properly. That was not intended; we were
 8          just fixing the game until the very last moment.
 9          88.    Further supporting scienter is the fact that the company, by its own
10
      admission, conducted extensive bug testing itself and also hired external bug testers,
11
      which would have revealed the exact same bugs that customers found.
12
            89.    Further supporting scienter is the fact that Kicinski admitted that the
13
      Management Board ignored red flags and violated the company’s own business
14
      philosophy to release the game.
15
            After 3 delays, we as the Management Board were too focused on
16
            releasing the game. We underestimated the scale and complexity of the
17          issues, we ignored the signals about the need for additional time to
18          refine the game on the base last-gen consoles. It was the wrong
            approach and against our business philosophy. On top of that, during
19          the campaign, we showed the game mostly on PCs.
20
            90.    Further supporting scienter is the fact that the company created an
21
      internal bug reel documenting numerous defects that remained in the final product.
22
            91.    Further supporting scienter is the fact that CD Projekt released a fake
23
      promotional video in 2018.
24
25                  PLAINTIFF’S CLASS ACTION ALLEGATIONS

26          92.    Plaintiff brings this action as a class action pursuant to Federal Rule of

27    Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
28    purchased or otherwise acquired the publicly traded securities of CD Projekt during

                                 – 23 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 25 of 32 Page ID
                                       #:493



 1    the Class Period (the “Class”) and were damaged upon the revelation of the alleged
 2    corrective disclosure. Excluded from the Class are Defendants herein, the officers
 3    and directors of the Company, at all relevant times, members of their immediate
 4    families and their legal representatives, heirs, successors or assigns and any entity
 5    in which Defendants have or had a controlling interest.
 6           93.      The members of the Class are so numerous that joinder of all members
 7
      is impracticable. Throughout the Class Period, the Company’s securities were
 8
      actively traded on OTC. While the exact number of Class members is unknown to
 9
      Plaintiff at this time and can be ascertained only through appropriate discovery,
10
      Plaintiff believes that there are hundreds or thousands of members in the proposed
11
      Class. Record owners and other members of the Class may be identified from
12
      records maintained by the Company or its transfer agent and may be notified of the
13
14    pendency of this action by mail, using the form of notice similar to that customarily

15    used in securities class actions.
16           94.      Plaintiffs’ claims are typical of the claims of the members of the Class
17    as all members of the Class are similarly affected by Defendants’ wrongful conduct
18    in violation of federal law that is complained of herein.
19           95.      Plaintiff will fairly and adequately protect the interests of the members
20    of the Class and has retained counsel competent and experienced in class and
21    securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
22    of the Class.
23           96.      Common questions of law and fact exist as to all members of the Class
24
      and predominate over any questions solely affecting individual members of the
25
      Class. Among the questions of law and fact common to the Class are:
26
             (a)      whether Defendants’ acts as alleged violated the federal securities
27
                      laws;
28
                                  – 24 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 26 of 32 Page ID
                                       #:494



 1          (b)    whether Defendants’ statements to the investing public during the
 2                 Class Period misrepresented material facts about the financial
 3                 condition, business, operations, and management of the Company;
 4          (c)    whether Defendants’ statements to the investing public during the
 5                 Class Period omitted material facts necessary to make the statements
 6                 made, in light of the circumstances under which they were made, not
 7
                   misleading;
 8
            (d)    whether the Individual Defendants caused the Company to issue false
 9
                   and misleading filings and public statements during the Class Period;
10
            (e)    whether Defendants acted knowingly or recklessly in issuing false and
11
                   misleading filings and public statements during the Class Period;
12
            (f)    whether the prices of the Company’s securities during the Class Period
13
14                 were artificially inflated because of the Defendants’ conduct

15                 complained of herein; and
16          (g)    whether the members of the Class have sustained damages and, if so,
17                 what is the proper measure of damages.
18          97.    A class action is superior to all other available methods for the fair and
19    efficient adjudication of this controversy since joinder of all members is
20    impracticable. Furthermore, as the damages suffered by individual Class members
21    may be relatively small, the expense and burden of individual litigation make it
22    impossible for members of the Class to individually redress the wrongs done to
23    them. There will be no difficulty in the management of this action as a class action.
24
            98.    Plaintiff will rely, in part, upon the presumption of reliance established
25
      by the fraud-on-the-market doctrine in that:
26
            (a)    Defendants made public misrepresentations or failed to disclose
27
                   material facts during the Class Period;
28
                                 – 25 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 27 of 32 Page ID
                                       #:495



 1          (b)    the omissions and misrepresentations were material;
 2          (c)    the Company’s securities are traded in efficient markets;
 3          (d)    the Company’s securities were liquid and traded with moderate to
 4                 heavy volume during the Class Period; on average during the class
 5                 period, 2,306,353 shares of CD Projekt stock traded weekly, or 3.6%
 6                 percent of the float. Shares of CD Projekt ADRs tracked the price of
 7
                   the common stock throughout the class period.
 8
            (e)    the Company traded on OTC with 30 market makers, and was covered
 9
                   by 19 analysts;
10
            (f)    the misrepresentations and omissions alleged would tend to induce a
11
                   reasonable investor to misjudge the value of the Company’s securities;
12
                   Plaintiff and members of the Class purchased and/or sold the
13
14                 Company’s securities between the time the Defendants failed to

15                 disclose or misrepresented material facts and the time the true facts
16                 were disclosed, without knowledge of the omitted or misrepresented
17                 facts; and
18          (g)    Unexpected material news about the Company was rapidly reflected
19                 in and incorporated into the Company’s stock price during the Class
20                 Period.
21          99.    Based upon the foregoing, Plaintiff and the members of the Class are
22    entitled to a presumption of reliance upon the integrity of the market.
23          100. Alternatively, Plaintiff and the members of the Class are entitled to the
24
      presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
25
      of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
26
      Defendants omitted material information in their Class Period statements in
27
      violation of a duty to disclose such information, as detailed above.
28
                                 – 26 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 28 of 32 Page ID
                                       #:496



 1                                          COUNT I
 2            Violation of Section 10(b) of The Exchange Act and Rule 10b-5
 3                                   Against All Defendants
 4          101. Plaintiff repeats and realleges each and every allegation contained
 5    above as if fully set forth herein.
 6          102. This Count is asserted against the Company and the Individual
 7
      Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §
 8
      78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
 9
            103.    During the Class Period, the Company and the Individual Defendants,
10
      individually and in concert, directly or indirectly, disseminated or approved the
11
      false statements specified above, which they knew or deliberately disregarded were
12
      misleading in that they contained misrepresentations and failed to disclose material
13
14    facts necessary in order to make the statements made, in light of the circumstances

15    under which they were made, not misleading.
16          104. The Company and the Individual Defendants violated §10(b) of the
17    1934 Act and Rule 10b-5 in that they: employed devices, schemes and artifices to
18    defraud; made untrue statements of material facts or omitted to state material facts
19    necessary in order to make the statements made, in light of the circumstances under
20    which they were made, not misleading; and/or engaged in acts, practices and a
21    course of business that operated as a fraud or deceit upon plaintiff and others
22    similarly situated in connection with their purchases of the Company’s securities
23    during the Class Period.
24
            105. The Company and the Individual Defendants acted with scienter in that
25
      they knew that the public documents and statements issued or disseminated in the
26
      name of the Company were materially false and misleading; knew that such
27
      statements or documents would be issued or disseminated to the investing public;
28
                                  – 27 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 29 of 32 Page ID
                                       #:497



 1    and knowingly and substantially participated, or acquiesced in the issuance or
 2    dissemination of such statements or documents as primary violations of the
 3    securities laws. These defendants by virtue of their receipt of information reflecting
 4    the true facts of the Company, their control over, and/or receipt and/or modification
 5    of the Company’s allegedly materially misleading statements, and/or their
 6    associations with the Company which made them privy to confidential proprietary
 7
      information concerning the Company, participated in the fraudulent scheme alleged
 8
      herein.
 9
            106.    Individual Defendants, who are the senior officers and/or directors of
10
      the Company, had actual knowledge of the material omissions and/or the falsity of
11
      the material statements set forth above, and intended to deceive Plaintiff and the
12
      other members of the Class, or, in the alternative, acted with reckless disregard for
13
14    the truth when they failed to ascertain and disclose the true facts in the statements

15    made by them or other personnel of the Company to members of the investing
16    public, including Plaintiff and the Class.
17          107. As a result of the foregoing, the market price of the Company’s
18    securities was artificially inflated during the Class Period. In ignorance of the falsity
19    of the Company’s and the Individual Defendants’ statements, Plaintiff and the other
20    members of the Class relied on the statements described above and/or the integrity
21    of the market price of the Company’s securities during the Class Period in
22    purchasing the Company’s securities at prices that were artificially inflated as a
23    result of the Company’s and the Individual Defendants’ false and misleading
24
      statements.
25
            108. Had Plaintiff and the other members of the Class been aware that the
26
      market price of the Company’s securities had been artificially and falsely inflated
27
      by the Company’s and the Individual Defendants’ misleading statements and by the
28
                                  – 28 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 30 of 32 Page ID
                                       #:498



 1    material adverse information which the Company’s and the Individual Defendants
 2    did not disclose, they would not have purchased the Company’s securities at the
 3    artificially inflated prices that they did, or at all.
 4           109.    As a result of the wrongful conduct alleged herein, Plaintiff and other
 5    members of the Class have suffered damages in an amount to be established at trial.
 6           110. By reason of the foregoing, the Company and the Individual
 7
      Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5
 8
      promulgated thereunder and are liable to the Plaintiff and the other members of the
 9
      Class for substantial damages which they suffered in connection with their
10
      purchases of the Company’s securities during the Class Period.
11
                                              COUNT II
12
                        Violation of Section 20(a) of The Exchange Act
13
14                             Against The Individual Defendants

15           111. Plaintiff repeats and realleges each and every allegation contained in
16    the foregoing paragraphs as if fully set forth herein.
17           112. During the Class Period, the Individual Defendants participated in the
18    operation and management of the Company, and conducted and participated,
19    directly and indirectly, in the conduct of the Company’s business affairs. Because
20    of their senior positions, they knew the adverse non-public information regarding
21    the Company’s business practices.
22           113. As officers and/or directors of a publicly owned company, the
23    Individual Defendants had a duty to disseminate accurate and truthful information
24
      with respect to the Company’s financial condition and results of operations, and to
25
      correct promptly any public statements issued by the Company which had become
26
      materially false or misleading.
27
28
                                  – 29 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 31 of 32 Page ID
                                       #:499



 1          114. Because of their positions of control and authority as senior officers,
 2    the Individual Defendants were able to, and did, control the contents of the various
 3    reports, press releases and public filings which the Company disseminated in the
 4    marketplace during the Class Period. Throughout the Class Period, the Individual
 5    Defendants exercised their power and authority to cause the Company to engage in
 6    the wrongful acts complained of herein. The Individual Defendants therefore, were
 7
      “controlling persons” of the Company within the meaning of Section 20(a) of the
 8
      Exchange Act. In this capacity, they participated in the unlawful conduct alleged
 9
      which artificially inflated the market price of the Company’s securities.
10
            115. Each of the Individual Defendants, therefore, acted as a controlling
11
      person of the Company. By reason of their senior management positions and/or
12
      being directors of the Company, each of the Individual Defendants had the power
13
14    to direct the actions of, and exercised the same to cause, the Company to engage in

15    the unlawful acts and conduct complained of herein. Each of the Individual
16    Defendants exercised control over the general operations of the Company and
17    possessed the power to control the specific activities which comprise the primary
18    violations about which Plaintiff and the other members of the Class complain.
19          116. By reason of the above conduct, the Individual Defendants are liable
20    pursuant to Section 20(a) of the Exchange Act for the violations committed by the
21    Company.
22                                PRAYER FOR RELIEF
23          WHEREFORE, Plaintiff demands judgment against Defendants as follows:
24
            A.     Determining that the instant action may be maintained as a class action
25
      under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as
26
      the Class representative;
27
28
                                 – 30 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:20-cv-11627-FMO-RAO Document 43-1 Filed 07/30/21 Page 32 of 32 Page ID
                                       #:500



 1          B.     Requiring Defendants to pay damages sustained by Plaintiff and the
 2    Class by reason of the acts and transactions alleged herein;
 3          C.     Awarding Plaintiff and the other members of the Class prejudgment
 4    and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees
 5    and other costs; and
 6          D.     Awarding such other and further relief as this Court may deem just and
 7
      proper.
 8
                             DEMAND FOR TRIAL BY JURY
 9
            Plaintiff hereby demands a trial by jury.
10
11
      Dated: July 30, 2021                   Respectfully submitted,
12
13                                           THE ROSEN LAW FIRM, P.A.
14
                                             /s/ Jonathan Stern
15                                           Jonathan Stern (pro hac vice)
16                                           Laurence M. Rosen, Esq. (SBN 219683)
                                             355 S. Grand Avenue, Suite 2450
17                                           Los Angeles, CA 90071
18                                           Telephone: (213) 785-2610
                                             Facsimile: (213) 226-4684
19
                                             Email: lrosen@rosenlegal.com
20
21                                           Counsel for Plaintiff

22
23
24
25
26
27
28
                                 – 31 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
